GUARANTY

 

In order to induce VESTAL VENTURE CAPITAL, having its principal place of
business in Boca Raton, Florida (“Lender”), to loan the principal amount of Six
Hundred Fifty Thousand and No/100 Dollars ($650,000.00) to I2 TELECOM
INTERNATIONAL, INC., a Washington corporation (“Borrower”), evidenced by that
certain Promissory Note executed by Borrower contemporaneously herewith (the
“Note”), PAUL R. ARENA (the “undersigned”) hereby irrevocably, unconditionally,
and absolutely guarantees the due performance and punctual payment in full of
all obligations and all costs, including attorneys’ fees, arising out of
Borrower’s obligations under the Note (all such obligations, costs, expenses and
liabilities being hereinafter referred to as the “Obligations”), pursuant to the
terms and conditions set forth herein.

 

The Undersigned hereby waives diligence, presentment, protest, notice of
dishonor, extension of time of payment, and notice of acceptance of this
Guaranty and hereby consents to any and all forbearances and extensions of time
of payment of the Obligations and to any and all of the changes in the terms,
covenants and conditions thereof hereafter made or guaranteed.

 

The Undersigned agrees that this Guaranty shall constitute a guaranty of payment
and not of collection and that, upon a reasonable determination by Lender that
it will not be able to collect the Obligations in full or without substantial
delay from other sources, this Guaranty may be enforced by Lender within 90 days
after the Obligations become due and payable whether on the Maturity Date as
defined in the Promissory Note of July 9, 2007 or by acceleration or otherwise,
upon written notice to the Undersigned without first (i) making any effort
whatsoever at collection of the Obligations from Borrower or any other party
that may be liable therefore (including filing suit or proceeding to obtain or
assert a claim for judgment against Borrower or any such other party), the right
to require Lender to take action against Borrower as provided in O.C.G.A.
§10-7-24 being hereby expressly waived, or (ii) exercising or asserting any
other right or remedy that may be available in connection with the Obligations.

 

In the event of the Undersigned’s failure to pay the Obligations when due
hereunder, the Undersigned shall pay all expenses of Lender actually incurred by
Lender in enforcing and collecting under this Guaranty, including reasonable
attorneys’ fees and expenses.

 

No delay or omission by Lender in exercising any of its rights, remedies, powers
and privileges hereunder and no course of dealing between Lender, on the one
hand, and Borrower, the Undersigned or any other person, on the other hand,
shall be deemed a waiver by Lender of any of its rights, remedies, powers, and
privileges, even if such delay or omission is continuous or repeated; nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by Lender or the exercise of any other
right, remedy, power or privilege by Lender.

 

This Guaranty shall inure to the benefit of Lender and its successors and
assigns, and shall be binding upon the Undersigned and his respective successors
and assigns. This instrument constitutes the entire agreement as to the subject
matter contemplated hereby.

 

544011



This instrument has been made and delivered in Georgia and shall be governed by
the laws of Georgia. If any provision of this instrument shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this instrument. This instrument may be
executed in counterparts and delivered by facsimile, each of which counterpart
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Undersigned has executed and delivered this Guaranty as
of July 9, 2007.

 

 

 

[img1.jpg]


 

 

Paul R. Arena, Individually

 

 

ACCEPTED:

 

 

Allen Lyons, Manager

Vestal Venture Capital

21st Century Strategic Investment Planning, LC - GP

 

 

 

 